          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

AMC WEST HOUSING LP,                        )
                                            )
           Plaintiff,                       )
                                            )
v.                                          )           Case No. CIV-18-959-D
                                            )
NIBCO, INC.,                                )
                                            )
           Defendant/Third-Party Plaintiff, )
                                            )
v.                                          )
                                            )
BALFOUR BEATTY CONSTRUCTION                 )
COMPANY, INC., and                          )
HORIZON LLC,                                )
                                            )
           Third-Party Defendants.          )

                                          ORDER

       Before the Court is a Motion to Dismiss filed on behalf of third-party defendant

Balfour Beatty Construction Company, Inc. (“Balfour”) [Doc. No. 50] and a Motion to

Dismiss filed on behalf of third-party defendant Horizon, LLC (“Horizon”) [Doc Nos. 56].

Both motions seek dismissal of defendant/third-party Plaintiff NIBCO, Inc.’s (“NIBCO”)

Third-Party Complaint [Doc. No. 44] pursuant to Fed. R. Civ. P. 12(b)(6). NIBCO has

responded to each motion [Doc Nos. 54, 66] and Horizon has replied. [Doc. No. 67]. The

matter is fully briefed and at issue.

                                        BACKGROUND

       This case arises out of the purchase and installation of allegedly defective plumbing

products in homes owned and managed by Plaintiff AMC West Housing LP (“AMC”) at


                                             1
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 2 of 12




Tinker Air Force Base in Oklahoma City, Oklahoma. AMC’s Second Amended Complaint

[Doc. No. 21] alleges that certain PEX 1 plumbing products manufactured by NIBCO failed

prematurely, causing numerous leaks and damage to the homes. AMC brings claims

against NIBCO for breach of express and implied warranty, manufacturer’s products

liability, and negligence.

       NIBCO’s Third-Party Complaint seeks contribution and indemnity from Balfour,

the contractor responsible for constructing the homes, and Horizon, the plumbing

subcontractor who selected and installed the PEX products. The Third-Party Complaint

denies liability for AMC’s losses and alleges that Balfour and Horizon’s improperly

designed plumbing systems and improper installation of the PEX products caused the leaks.

Balfour and Horizon both move to dismiss, arguing that NIBCO has failed to state a claim

for contribution or indemnity and that the claims are barred by Oklahoma’s statute of

repose.

                               STANDARD OF DECISION

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. Although a complaint does not need detailed factual




1
 PEX is an acronym for cross-linked polyethylene, a common plastic chemical compound.
See Second Am. Compl. ¶ 4.

                                               2
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 3 of 12




assertions, a pleading that offers only “labels and conclusions” or “pleads facts that are

merely consistent with a defendant’s liability” will not suffice. Id. (internal quotation

omitted). The burden is on the plaintiff to plead factual allegations that “raise a right to

relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Under this standard, all well-pled factual allegations are accepted as true. Peterson v.

Grisham, 594 F.3d 723, 727 (10th Cir. 2010). Conclusory statements, however, are not

entitled to the assumption of truth and courts are free to disregard them. Khalik v. United

Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012).

                                      DISCUSSION

 I.    The Indemnity Claim

       Under Oklahoma law, the right of indemnity exists “when one who is only

constructively liable to the injured party and is in no manner responsible for the harm is

compelled to pay damages for the tortious act of another.” Caterpillar Inc. v. Trinity

Indus., Inc., 134 P.3d 881, 886 (Okla. Civ. App. 2006). The right generally arises “out of

an express (contractual) or implied (vicarious) liability,” but is always premised “on the

understanding that a legal relationship exists between the parties.” Nat'l Union Fire Ins.

Co. v. A.A.R. W. Skyways, Inc., 784 P.2d 52, 54 (Okla. 1989). Thus, “[i]n the case of

concurrent or joint tortfeasors, having no legal relation to one another, each of them owing

the same duty to the injured party, and involved in an accident in which the injury occurs,

there is complete unanimity among the authorities everywhere that no right of indemnity




                                             3
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 4 of 12




exists on behalf of either against the other.” Id. at 55 (internal quotation omitted).

       Here, NIBCO’s indemnification claim is based not on contractual or vicarious

liability, but on the statutory indemnity provided for in Okla. Stat. tit. 12 § 832.1. This

statute provides that

       A. A manufacturer shall indemnify and hold harmless a seller against loss
       arising out of a product liability action, except for any loss caused by the
       seller's negligence, intentional misconduct, or other act or omission, such as
       negligently modifying or altering the product, for which the seller is
       independently liable.
                                            ***
       D. For purposes of this section, a wholesale distributor or retail seller who
       completely or partially assembles a product in accordance with the
       manufacturer's instructions shall be considered a seller.

Section 832.1 thus permits a non-manufacturing retailer or distributor that is held strictly

liable for damage caused by a defective product to seek indemnification from the

manufacturer of the product. Id.

       NIBCO asserts that it is properly characterized as a seller, and therefore entitled to

indemnification, because it merely supplied component parts that were included in a

finished product – the plumbing systems in the homes – that were manufactured or

designed by Balfour and Horizon. A similar argument was made in Honeywell v. GADA

Builders, Inc., 271 P.3d 88 (Okla. Civ. App. 2011). There, a homeowner brought a

products liability action against a homebuilder, the plumbing subcontractor responsible

for installing the gas distribution system, and the manufacturer who supplied the steel

tubing used in the gas distribution system. Id. at 91. After the defendants settled the claim,

the builder and the plumber sought indemnification from the manufacturer of the steel



                                               4
             Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 5 of 12




tubing pursuant to § 832.1. Id. The manufacturer argued that the builder was not a seller

or distributer as contemplated by the statute and indemnification was therefore not

required. Id. at 93. The court rejected this interpretation of the statute and explained that

       Plaintiff contracted with Builder to build a home, which inherently included
       purchasing all of the building materials. Builder subcontracted with Plumber
       to install the gas distribution system, which included purchasing the CSST
       and other materials used in the system. Plumber purchased the CSST from
       Gastite, the manufacturer. Plumber was certified by Gastite to install the
       CSST. The purpose of § 832.1 is to require the manufacturer to indemnify
       those in the distribution chain against expenses and damages in product
       liability actions. For purposes of this statute, the builder of a house is a
       ‘seller’ of the products used in the construction of the house.

Id. at 95.

       Like the builder and subcontractor in Honeywell, Balfour and Horizon are entities

in the chain of distribution and are properly characterized as sellers – not manufacturers –

under § 832.1. Thus, if anything, it is Balfour and Horizon who could seek indemnification

from NIBCO if they were held strictly liable for a PEX product defect, not the other way

around. In attempting to construe the statute otherwise, NIBCO ignores the clear holding

of Honeywell.

       Further, NIBCO’s argument that a manufacturer of non-defective component parts

can seek indemnification from an assembler or designer who negligently uses the

component to create a defective end product is misplaced. Section 832.1 permits

indemnification from a manufacturer for a loss arising out of a product liability action.

Assuming that NIBCO is found liable on AMC’s products liability claim, that liability will

be premised on NIBCO’s design or manufacture of defective PEX products. The fact that



                                              5
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 6 of 12




Balfour or Horizon may have also acted negligently in designing or installing the plumbing

systems would not relieve NIBCO of its liability for designing a defective product. Put

another way, NIBCO would not be entitled to indemnification from Balfour or Horizon on

its products liability claim simply because Balfour or Horizon may also be tortfeasors. See

Woolard v. JLG Indus., Inc., 210 F.3d 1158, 1178 (10th Cir. 2000) (explaining that

“Oklahoma courts have repeatedly held that a party whose negligence has proximately

caused the injuries in question may not seek equitable indemnification from a third party

who has also proximately caused those injuries”); Nat'l Union Fire Ins. Co., 784 P.2d at

54-55 (holding that “no right of indemnity exists” amongst “concurrent or joint tortfeasors,

having no legal relation to one another”); Stokes v. Lake Raider, Inc., No. CIV-13-507-

KEW, 2014 WL 7375634, at *3 (E.D. Okla. Dec. 29, 2014) (explaining that “comparative

negligence of non-parties has no application to strict products liability cases.”). Moreover,

taking as true NIBCO’s allegations that its products are not defective, and the negligent

design/installation of the plumbing systems is the sole cause of AMC’s damage, there

would be no basis to indemnify NIBCO because it would not be responsible for AMC’s

loss. Accordingly, NIBCO has failed to state a plausible claim for indemnification against

either Balfour or Horizon.

II.    The Contribution Claim

       Unlike indemnity, which shifts the entire loss to another party, contribution

distributes the loss “among the joint tortfeasors in proportion to their respective

negligence, whether or not plaintiff sued all the tortfeasors.” Barringer v. Baptist



                                             6
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 7 of 12




Healthcare of Oklahoma, 22 P.3d 695, 698 (Okla. 2001). In Oklahoma, contribution

claims are governed by Okla. Stat. tit. 12 § 832. This statute provides a right of

contribution “[w]hen two or more persons become jointly or severally liable in tort for the

same injury to person or property…even though judgment has not been recovered against

all or any of them… .” Id. at § 832(A). The statute further provides that “[t]he right of

contribution exists only in favor of a tort-feasor who has paid more than their pro rata

share of the common liability, and the total recovery is limited to the amount paid by the

tort-feasor in excess of their pro rata share.” Id. at § 832(B). A “pro rata share” means

“apportioned according to each tortfeasor’s degree of fault.” Nat'l Union Fire Ins. Co.,

784 P.2d at 57. Importantly, “[a]n allegation that the party against whom contribution is

sought is solely liable to the plaintiff, or that the party seeking contribution is not liable at

all, is insufficient.” Daugherty v. Farmers Co-op. Ass'n, 790 P.2d 1118, 1120–21 (Okla.

Civ. App. 1989).

       In 2011, the Oklahoma legislature amended Okla. Stat. tit. 23 § 15 to provide that

“[i]n any civil action based on fault and not arising out of contract, the liability for

damages caused by two or more persons shall be several only and a joint tortfeasor shall

be liable only for the amount of damages allocated to that tortfeasor.” Id. at § 15(A).

Relying on this statute, Balfour and Horizon argue that NIBCO cannot maintain a

contribution claim because any liability would be several only and NIBCO would

therefore never pay more than its pro rata share. NIBCO counters that the plain language

of § 832 permits contribution even where liability is several. Indeed, § 832 states that



                                                7
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 8 of 12




contribution is available when multiple parties are “jointly or severally liable in tort.” This

disjunctive phrase plainly provides that either joint liability or several liability can give

rise to a contribution claim.

       Further, § 832 permits contribution when multiple parties are liable “in tort.” A tort

is a civil wrong other than a breach of contract that encompasses a wide swath of claims,

including negligence, intentional torts, and strict liability. See Kirkland v. Gen. Motors

Corp., 521 P.2d 1353, 1361 (Okla. 1974) (recognizing that strict products liability is a tort

concept). Section 15, on the other hand, is not so broadly worded. It eliminates joint

liability only for a “civil action based on fault and not arising out of contract.” A strict

liability claim, which by its very nature is not based on fault, may therefore fall outside of

the parameters of § 15. Because § 832 speaks to a wider range of conduct than § 15, the

two statutes are not irreconcilable, and the elimination of joint liability actions based on

fault does not necessarily preclude the possibility that a joint tortfeasor will pay more than

its proportionate share of liability in some limited situations.

       Nevertheless, NIBCO’s allegations here fail to state a plausible contribution claim.

Contribution is only available “in favor of a tort-feasor who has paid more than their pro

rata share of the common liability.” Okla. Stat. tit. 12 § 832(B). To the extent NIBCO is

held liable on a negligence theory, 2 it will never pay more than its pro rata share because,

pursuant to § 15, its liability will be several only. Accordingly, any claim for contribution




2
  NIBCO does not contest Horizon’s argument that NIBCO is not seeking contribution if
found liable on a breach of warranty theory.

                                               8
          Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 9 of 12




derived from NIBCO’s alleged negligence is not viable. See Loos v. Saint-Gobain

Abrasives, Inc., No. CIV-15-411-R, 2016 WL 5017335, at *6 (W.D. Okla. Sept. 19, 2016).

       To the extent NIBCO is held liable on a products liability theory, NIBCO has failed

to plead facts showing that there is any risk that NIBCO will pay more than its pro rata

share of liability. Further, NIBCO repeatedly alleges that its products were not defective

and that the actions of Balfour and Horizon were the sole cause of AMC’s losses. Taking

those allegations as true, as the Court must, then NIBCO is not a joint tortfeasor and

contribution is not appropriate. See Daugherty, 790 P.2d at 1120-21 (“An allegation that

the party against whom contribution is sought is solely liable to the plaintiff, or that the

party seeking contribution is not liable at all, is insufficient”); see also Loos, 2016 WL

5017335 at *5 (“If [third party defendant] was indeed the sole cause of the accident, then

contribution is inappropriate, as it applies only in cases involving joint tortfeasors”);

Chesapeake Appalachia, L.L.C. v. Cameron Int'l Corp., No. CIV-13-1118-M, 2014 WL

7187082, at *4 (W.D. Okla. Dec. 16, 2014) (dismissing contribution claim where third

party petition “fail[ed] to allege that both [third party defendant] and [defendant] [were]

jointly or severally liable to [plaintiff].”). Accordingly, NIBCO has failed to state a

plausible claim for contribution against either Balfour or Horizon.

III.   The Statute of Repose

       A statute of repose “sets an outer boundary in time beyond which no cause of action

may arise for conduct that would otherwise have been actionable.” St. Paul Fire & Marine

Ins. Co. v. Getty Oil Co., 782 P.2d 915, 919 (Okla. 1989). Oklahoma’s statute of repose



                                             9
         Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 10 of 12




provides that

       No action in tort to recover damages

                (i) for any deficiency in the design, planning, supervision or
                observation of construction or construction of an improvement to real
                property,
                (ii) for injury to property, real or personal, arising out of any such
                deficiency, or
                (iii) for injury to the person or for wrongful death arising out of any
                such deficiency,

       shall be brought against any person owning, leasing, or in possession of such
       an improvement or performing or furnishing the design, planning,
       supervision or observation of construction or construction of such an
       improvement more than ten (10) years after substantial completion of such
       an improvement.

Okla. Stat. tit. 12 § 109. Contribution claims under § 832 are subject to the statute of repose.

Lay v. ConocoPhillips Co., 453 P.3d 1267, 1271 (Okla. Civ. App. 2019).

       The Second Amended Complaint states that 174 of the homes that suffered leaks

were “substantially complete” in 2010. Because these homes were substantially complete

more than ten years ago, the statute of repose bars NIBCO’s claims seeking to recover for

damages resulting from a deficiency in the design or construction of the homes. NIBCO

asserts that discovery is needed because it is unclear when each home was substantially

complete or whether any of the damage resulted from maintenance performed by Horizon

or Balfour. This argument does not advance their cause. “Discovery is authorized solely

for parties to develop the facts in a lawsuit in which a plaintiff has stated a legally

cognizable claim, not in order to permit a plaintiff to find out whether he has such a claim.”

Podany v. Robertson Stephens, Inc., 350 F.Supp.2d 375, 378 (S.D.N.Y. 2004); see also



                                              10
           Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 11 of 12




Iqbal, 556 U.S. at 678-679 (explaining that the Rule 8 pleading standard “does not unlock

the doors of discovery for a plaintiff armed with nothing more than conclusions.”).

         NIBCO’s Third-Party Complaint does not dispute that 174 of the homes were

substantially complete in 2010 nor does it contain allegations that Balfour or Horizon may

have improperly maintained the homes beyond that time period. See Jojola v. Chavez, 55

F.3d 488, 494 (10th Cir. 1995) (“It is well-established…that in determining whether to

grant a motion to dismiss, the district court,…[is] limited to assessing the legal sufficiency

of the allegations contained within the four corners of the complaint.”). Accordingly,

Oklahoma’s statute of repose bars NIBCO’s claims as they relate to the homes substantially

complete in 2009 and 2010.

IV.      Leave to Amend

         NIBCO requests leave to amend its Third-Party Complaint should it be found

deficient. “‘Ideally, if it is at all possible that the party against whom the dismissal is

directed can correct the defect in the pleading or state a claim for relief, the court should

dismiss with leave to amend.’” Brever v. Rockwell Int'l Corp., 40 F.3d 1119, 1131 (10th

Cir. 1994) (quoting 6 C. Wright & A. Miller, Federal Practice & Procedure, § 1483, at 587

(2d ed. 1990)). However, leave to amend is not automatic and may be properly denied

where an amendment would be futile. Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir.

2004).

         The Court is skeptical that NIBCO can state a viable indemnity or contribution

claim. However, at this stage, and considering that the Court should “freely give leave



                                             11
         Case 5:18-cv-00959-D Document 77 Filed 09/21/21 Page 12 of 12




when justice so requires,” FED. R. CIV. P. 15(a)(2), the Court is not willing to conclude that

an amendment would be futile. Plaintiff is therefore authorized to file an amended third-

party complaint.

                                      CONCLUSION

       IT IS THEREFORE ORDERED that the Motion to Dismiss of Third-Party

Defendant Balfour Beatty Construction Company, Inc. [Doc. No. 50] and the Motion to

Dismiss of Third-Party Defendant Horizon, LLC [Doc. No. 56] are GRANTED as set forth

herein. NIBCO’s claims against Balfour and Horizon are dismissed without prejudice.

NIBCO’s request for leave to amend is also GRANTED. NIBCO’s amended third-party

complaint shall be filed no later than 14 days from the date of this Order. Any response

shall be filed in accordance with the deadline established by the Federal Rules of Civil

Procedure.

       IT IS SO ORDERED this 21st day of September, 2021.




                                                          . DeGIUSTI
                                             Chief United States District Judge




                                             12
